 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax: (301) 315-6660

SMT SERIES 2005-3
Record Date: January 31, 2006
Distribution Date: February 21, 2006
Certificateholder Distribution Summary

                                                                               
                                      Certificate     Certificate              
                                            Class     Pass-Through     Beginning
    Interest     Principal     Current     Ending Certificate     Total    
Cumulative
Class
    CUSIP     Description     Rate     Certificate Balance     Distribution    
Distribution     Realized Loss     Balance     Distribution     Realized Loss  
                                                           
A-R
      81744FHN0       SEN       5.19879 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
A-1
      81744FHK6       SEN       4.69000 %       236,860,967.82        
925,342.82         9,135,519.66         0.00         227,725,448.16        
10,060,862.48         0.00  
B-1
      81744FHP5       SUB       4.86000 %       6,208,000.00         25,131.84  
      0.00         0.00         6,208,000.00         25,131.84         0.00  
B-2
      81744FHQ3       SUB       5.13000 %       3,287,000.00         14,046.02  
      0.00         0.00         3,287,000.00         14,046.02         0.00  
B-3
      81744FHR1       SUB       5.37563 %       2,374,000.00         10,630.33  
      0.00         0.00         2,374,000.00         10,630.33         0.00  
B-4
      81744FHS9       SUB       5.37563 %       1,095,000.00         4,903.21  
      0.00         0.00         1,095,000.00         4,903.21         0.00  
B-5
      81744FHT7       SUB       5.37563 %       731,000.00         3,273.28    
    0.00         0.00         731,000.00         3,273.28         0.00  
B-6
      81744FHU4       SUB       5.37563 %       1,826,168.26         8,177.24  
      0.00         0.00         1,826,168.26         8,177.24         0.00  
X-A
      81744FHL4       IO       0.68563 %       0.00         135,276.46        
0.00         0.00         0.00         135,276.46         0.00  
X-B
      81744FHM2       IO       0.42217 %       0.00         3,338.98        
0.00         0.00         0.00         3,338.98         0.00                    
                                           
Totals
                                    252,382,136.08         1,130,120.18        
9,135,519.66         0.00         243,246,616.42         10,265,639.84        
0.00                                                                

Principal Distribution Statement

                                                                               
                                    Beginning     Scheduled   Unscheduled      
                                      Original Face     Certificate    
Principal   Principal           Realized     Total Principal     Ending
Certificate     Ending Certificate     Total Principal  
Class
    Amount     Balance     Distribution   Distribution   Accretion   Loss    
Reduction     Balance     Percentage     Distribution                          
                     
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00    
A-1
      349,687,000.00         236,860,967.82         1,619.39       9,133,900.27
      0.00       0.00         9,135,519.66         227,725,448.16        
0.65122652         9,135,519.06    
B-1
      6,208,000.00         6,208,000.00         0.00       0.00       0.00      
0.00         0.00         6,208,000.00         1.00000000         0.00    
B-2
      3,287,000.00         3,287,000.00         0.00       0.00       0.00      
0.00         0.00         3,287,000.00         1.00000000         0.00    
B-3
      2,374,000.00         2,374,000.00         0.00       0.00       0.00      
0.00         0.00         2,374,000.00         1.00000000         0.00    
B-4
      1,095,000.00         1,095,000.00         0.00       0.00       0.00      
0.00         0.00         1,095,000.00         1.00000000         0.00    
B-5
      731,000.00         731,000.00         0.00       0.00       0.00      
0.00         0.00         731,000.00         1.00000000         0.00    
B-6
      1,826,168.26         1,826,168.26         0.00       0.00       0.00      
0.00         0.00         1,826,168.26         1.00000000         0.00    
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00    
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
                   
Totals
      365,208,268.26         252,382,136.08         1,619.39       9,133,900.27
      0.00       0.00         9,135,519.66         243,246,616.42        
0.66604904         9,135,519.06                                                

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
                              Ending             Original Face     Certificate  
  Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-R
      100.00         0.00000000         0.00000000       0.0000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
A-1
      349,687,000.00         677.35136799         0.00463097       26.12021685  
    0.00000000       0.00000000         26.124847872         651.22652017      
  0.65122652         26.12484782  
B-1
      6,208,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      3,287,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-3
      2,374,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      1,095,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      731,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      1,826,168.26         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000                                              

Interest Distribution- Statement

                                                                               
                                                                               
Payment                                                                        
                of           Non-               Remaining     Ending            
              Current     Beginning     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Accrual     Certificate    
Certificate/     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational Class     Accural Dates     Days     Rate     Notional
Balance     Interest   Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
A-R
      N/A         N/A         5.19879 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
A-1
      01/20/06 – 02/19/06         30         4.69000 %       236,860,967.82    
    925,731.62       0.00       0.00       388.79         925,342.82        
0.00         227,725,448.16  
B-1
      01/20/06 – 02/19/06         30         4.86000 %       6,208,000.00      
  25,142.40       0.00       0.00       10.56         25,131.84         0.00    
    6,208,000.00  
B-2
      01/20/06 – 02/19/06         30         5.13000 %       3,287,000.00      
  14,051.93       0.00       0.00       5.90         14,046.02         0.00    
    3,287,000.00  
B-3
      01/01/06 – 01/30/06         30         5.37563 %       2,374,000.00      
  10,634.80       0.00       0.00       4.47         10,630.33         0.00    
    2,374,000.00  
B-4
      01/01/06 – 01/30/06         30         5.37563 %       1,095,000.00      
  4,905.27       0.00       0.00       2.06         4,903.21         0.00      
  1,095,000.00  
B-5
      01/01/06 – 01/30/06         30         5.37563 %       731,000.00        
3,274.66       0.00       0.00       1.38         3,273.28         0.00        
731,000.00  
B-6
      01/01/06 – 01/30/06         30         5.37563 %       1,826,168.26      
  8,180.68       0.00       0.00       3.44         8,177.24         0.00      
  1,826,168.26  
X-A
      01/01/06 – 01/30/06         30         0.68563 %       236,860,967.82    
    135,333.29       0.00       0.00       56.84         135,276.46         0.00
        227,725,448.16  
X-B
      01/01/06 – 01/30/06         30         0.42217 %       9,495,000.00      
  3,340.38       0.00       0.00       1.40         3,338.98         0.00      
  9,495,000.00                                                    
Totals
                                              1,130,595.03       0.00       0.00
      474.84         1,130,120.18         0.00                                  
                           

 

(1,2)   Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                          Beginning             Payment of      
                                  Ending                 Current    
Certificate/             Unpaid           Non-Supported               Remaining
    Certificate/       Original Face     Certificate     Notional     Current
Accrued   Interest   Current Interest   Interest     Total Interest     Unpaid
Interest     Notational Class     Amount     Rate     Balance     Interest  
Shortfall   Shortfall(1)   Shortfall     Distribution     Shortfall(2)    
Balance                                            
A-R
      100.00         5.19879 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.00000000        
0.00000000         0.00000000  
A-1
      349,687,000.00         4.69000 %       677.35136799         2.64731494    
  0.00000000       0.00000000       0.00111182         2.64620309        
0.00000000         651.22652017  
B-1
      6,208,000.00         4.86000 %       1000.00000000         4.05000000    
  0.00000000       0.00000000       0.00170103         4.04829897        
0.00000000         1000.00000000  
B-2
      3,287,000.00         5.13000 %       1000.00000000         4.27500152    
  0.00000000       0.00000000       0.00179495         4.27320353        
0.00000000         1000.00000000  
B-3
      2,374,000.00         5.37563 %       1000.00000000         4.47969671    
  0.00000000       0.00000000       0.00188290         4.47781382        
0.00000000         1000.00000000  
B-4
      1,095,000.00         5.37563 %       1000.00000000         4.47969863    
  0.00000000       0.00000000       0.00188128         4.47781735        
0.00000000         1000.00000000  
B-5
      731,000.00         5.37563 %       1000.00000000         4.47969904      
0.00000000       0.00000000       0.00188782         4.47781122        
0.00000000         1000.00000000  
B-6
      1,826,168.26         5.37563 %       1000.00000000         4.47969674    
  0.00000000       0.00000000       0.00188373         4.47781301        
0.00000000         1000.00000000  
X-A
      0.00         0.68563 %       677.35136799         0.38701264      
0.00000000       0.00000000       0.00016255         0.38685013        
0.00000000         651.22652017  
X-B
      0.00         0.42217 %       1000.00000000         0.35180411      
0.00000000       0.00000000       0.00014745         0.35165666        
0.00000000         1000.00000000                                              

 

(1,2)   Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination

Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits Payments of Interest and Principal
    10,360,786.81  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    15,419.78  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    10,376,206.59  
 
       
Withdrawals Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    27,840.78  
Total Administration Fees
    82,725.97  
Payment of Interest and Principal
    10,265,639.84  
 
     
Total Withdrawals (Pool Distribution Amount)
    10,376,206.59  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    474.84  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    474.84  
 
     

Administration Fees

         
Gross Servicing Fee*
    79,255.72  
Master Servicing Fee
    3,470.25  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    82,725.97  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP

Other Accounts

                                  Account Type   Beginning Balance   Current
Withdrawals   Current Deposits   Ending Balance  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM  
Weighted Average Gross Coupon
    5.768970 %
Weighted Average Net Coupon
    5.392134 %
Weighted Average Pass-Through Rate
    5.375634 %
Weighted Average Remaining Term
    328  
 
       
Beginning Scheduled Collateral Loan Count
    747  
Number of Loans Paid in Full
    31  
Ending Scheduled Collateral Loan Count
    716  
 
       
Beginning Scheduled Collateral Balance
    252,382,136.08  
Ending Scheduled Collateral Balance
    243,246,616.42  
Ending Actual Collateral Balance at 31-Jan-2006
    243,247,437.71  
 
       
Monthly P&I Constant
    1,214,940.26  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,619.39  
Unscheduled Principal
    9,133,900.27  

Additional Reporting – Deal Level
Miscellaneous Reporting

         
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Subordinate Percentage
    0.000000 %

 



--------------------------------------------------------------------------------



 



     
Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                          DELINQUENT    
BANKRUPTCY     FORECLOSURE     REO     TOTAL       No. of   Principal          
    No. of     Principal               No. of     Principal               No. of
    Principal               No. of     Principal     Loans   Balance            
  Loans     Balance               Loans     Balance               Loans    
Balance               Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    8       2,448,636.47       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       8        
2,448,636.47  
60 Days
    2       608,612.27       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       2        
608,612.27  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    1               180+ Days       0         0.00       180+ Days       0      
  0.00       180+ Days       0         0.00       180+ Days       1            
                                                                               
             
 
    11       3,337,948.74                   0         0.00                   0  
      0.00                   0         0.00                   11        
3,337,948.74  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.117318 %     1.006644 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.117318 %       1.006644 %
60 Days
    0.279330 %     0.250203 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.279330 %       0.250203 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.139665 %     0.115397 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.139665 %       0.115397 %                    
                                                                         
 
    1.536313 %     1.372244 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 1.536313 %       1.372244 %  

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     15,419.78  

 